Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 27, 2021

The Court of Appeals hereby passes the following order:

A22D0155. LEMARCUS ALLISON et al. v. MARTIN C. JONES et al.

      Upon consideration of this application for discretionary appeal, it is ordered
that it be hereby DENIED.
      In the certificate of service attached to this application, counsel for Lemarcus
Allison certified that he served the application on Calcon Mutual Mortgage, LLC, by
email pursuant to a prior agreement with Calcon’s attorneys to allow such service. In
its response brief, Calcon represents that no agreement for electronic service exists
between the parties, and Calcon has submitted affidavits from its attorneys to that
effect. This Court takes seriously misrepresentations like that alleged by Calcon, and
both counsel and client may be subjected to sanctions in this or other appeals for such
misconduct if proven.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/27/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.